The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 March 31, 2011 Ms. Lisa Etheredge U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-4631 Phone (202) 551-3424 Fax (703) 813-6968 Re:Vertex Energy, Inc. Form 10-K for the Year Ended December 31, 2009 Dear Ms. Etheredge: Vertex Energy, Inc. (the “Company”) is in receipt of your comment letter dated March 17, 2011 (the “Letter”), in connection with the Company’s March 11, 2011 responses to your prior comment letter, regarding among other things, the Company’s Form 10-K for the Year Ended December 31, 2009.The Company plans to respond to your comments by Tuesday, April 12, 2011. Very truly yours, /s/ The Loev Law Firm, PC The Loev Law Firm, PC
